ORDER

PER CURIAM.
Kayla Brennan (Mother) appeals the judgment and decree of dissolution of marriage entered by the Circuit Court of Montgomery County. Mother claims that the trial court erred in granting the parties joint legal custody and granting Jack Brennan (Father) sole physical custody of their children because: (1) the judgment was not supported by substantial evidence and was against the weight of the evidence; and (2) the trial court failed to consider and make specific findings on the evidence of domestic violence.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential *297value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).